DETAILED ACTION
The communication dated 1/6/2022 has been entered and fully considered.
Claims 1-9 have been cancelled. Claims 10-12, 15-17, and 20 have been amended. Claims 23-27 are new. Claims 10-27 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 8, filed 1/6/2022, with respect to the rejection(s) of claim(s) 10 under § 102 have been fully considered and are persuasive. The Applicant argues that VANDERLANS does not teach the newly amended feature of a plurality of fibers that extend multi-directionally between the first end and the second end of the tubular member. The Examiner agrees that VANDERLANS does not teach this newly amended limitation. The Applicant also argues on pg. 10 that VANDERLANS does not teach the newly amended feature of the Bezier curve. The Examiner agrees that VANDERLANS does not teach the newly amended limitation of the Bezier curve. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10, 13, 15-16 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckey et al. (U.S. PGPUB 2004/0216794), hereinafter BECKEY, in view of Ragner (U.S. 9,239,121), hereinafter RAGNER, or in the alternative, in view of Quigley (U.S. RE 35,081), hereinafter QUIGLEY.
Regarding claim 10, BECKEY teaches: A method for manufacturing a pneumatic plug (BECKEY teaches a method for a pneumatic plug [0003]), the method comprising: disposing a rubber layer about an outer surface of a mandrel (BECKEY teaches a mandrel assembly (70) and layers (72) of elastomeric composition, such as rubber, are layered onto the mandrel assembly [0032]), the rubber layer extending in an axial direction from a first end to a second end forming a tubular member (BECKEY teaches a rubber layer (20) is placed over the core (19) or inner mold [0040]. BECKEY also shows the layers (72) are extending in an axial direction from one circular end member (26) to the other circular end member (34) [Figs. 11-12; 0032]); and disposing a fiber layer on a top surface of the rubber layer (BECKEY teaches a corded or weaved layer (21) comprising nylon, Kevlar or like reinforcing fibers may be positioned on top of the first layer (20) [0040]), the fiber layer including a plurality of fibers that extend multi-directionally between the first end and the second end of the tubular member (BECKEY teaches the cording or fiber weave is unidirectional and extends along the length over the entire body along the length over the entire body of the plug and terminating generally at the centers of the opposing end plates (26, 34) [0040]), wherein each of the plurality of fibers are disposed at angles that is offset from the axial direction (BECKEY teaches a layer (29) of biaxial nylon and the nylon fibers are perpendicularly disposed to each other [0027]).
BECKEY does not explicitly teach that the fiber layer includes a plurality of fibers that extend multi-directionally between the first end and the second end and are disposed at an angle that is offset from the axial direction. In the same field of endeavor, fibers, RAGNER teaches a bidirectional reinforcement strip (140k) where the fibers are disposed at an angle offset from the axial direction [Figs. 5-5A; Col. 27, lines 43-45; Col. 28, lines 33-36]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to substitute the fiber ply in BECKEY for the fiber ply in RAGNER, in order to form a strong and stable bidirectional reinforcement [Col. 28, lines 54-56]. 
BECKEY does not explicitly teach that the fiber layer includes a plurality of fibers that extend multi-directionally between the first end and the second end and are disposed at an angle that is offset from the axial direction. In the same field of endeavor, fibers, QUIGLEY teaches a helically-oriented intermediate ply (92) where the fibers are disposed at an angle offset from the axial direction [Fig. 11; Col. 17, lines 39-41]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to substitute the fiber ply in BECKEY for the fiber ply in QUIGLEY, in order to have improved bending strength [Abstract]. 
Regarding claim 13, BECKEY teaches: wherein the rubber layer is a first rubber layer (BECKEY teaches the rubber layer (20) is a first layer [0040]), the method further comprising: disposing a second rubber layer about a top surface of the fiber layer (BECKEY teaches an outer layer (22) of elastomer, i.e., natural rubber, is placed over the reinforced fiber layer (21) to provide a sandwiched layer structure [0040]), the second rubber layer extending in the axial direction from the first end to the second end of the tubular member (BECKEY shows the second rubber layer is extended in an axial direction from the first to second end of the mandrel or core (19) [Fig. 10; 0029]).
Regarding claim 15, RAGNER further teaches: wherein the angles that each of the plurality of fibers extend are first angles (RAGNER shows the angles of the plurality of fibers [Fig. 3]), and wherein the second fiber layer includes a second plurality of fibers that extend multi-directionally between the first end and the second end of the tubular member (RAGNER shows a second fiber layer of multiple cords [270a-d and 272] that are between the first end and second end of a mandrel [Fig. 3]), wherein the second plurality of fibers are disposed at second angles that are offset from the axial direction (RAGNER shows the second plurality of fibers are disposed at second angles that are offset from the axial direction [Fig. 3]).
In the alternative, in the same field of endeavor, composites, QUIGLEY teaches: wherein the angles that each of the plurality of fibers extend are first angles (QUIGLEY teaches angles of each of the plurality of fibers extend at first angles [Fig. 11]), and wherein the second fiber layer includes a second plurality of fibers that extend multi-directionally between the first end and the second end of the tubular member (QUIGLEY shows a second fiber layer (96) that has a second plurality of fibers that extend multi-directionally between the first end and the second end of the mandrel (50) [Fig. 11]), wherein the second plurality of fibers are disposed at second angles that are offset from the axial direction (QUIGLEY shows the second plurality of fibers are disposed at second angels that are offset from the axial direction [Fig. 11]).
Regarding claim 16, QUIGLEY further teaches: wherein the first angles and the second angles are substantially the same (QUIGLEY shows the fibers angles are substantially the same [Fig. 11]).
Regarding claim 23, RAGNER further teaches: wherein none of the plurality of fibers extend perpendicular to any of the other plurality of fibers between the first end and second end (RAGNER further shows none of the fibers are perpendicular to the other fibers [Figs. 4-5 and 7]).
Claims 11-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckey et al. (U.S. PGPUB 2004/0216794), hereinafter BECKEY, Ragner (U.S. 9,239,121), hereinafter RAGNER, and Quigley (U.S. RE 35,081), hereinafter QUIGLEY, as applied to claim 10 above, and further in view of VanderLans (U.S. 5,379,802), hereinafter VANDERLANS.
 Regarding claim 11, BECKEY, RAGNER and QUIGLEY teach all of the limitations as stated above, but are silent as to the axial direction between 1 degree and 8 degrees. VANDERLANS further teaches: wherein the angles that the plurality of fibers are offset from the axial direction are between approximately 1 degree and 8 degrees (VANDERLANS teaches the operating range of orientation for the fibers are between 0.5° and 22.5° [Col. 6, lines 24-25], which encompasses the claimed range). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify BECKEY, RAGNER and QUIGLEY, by having the fibers between 0.5° and 22.5°, as suggested by VANDERLANS, in order to prevent twisting upon inflation [Col. 6, lines 53-55].
Regarding claim 12, VANDERLANS further teaches: wherein the angles that the plurality of fibers are offset from the axial direction are between approximately 4 degrees and 7 degrees (VANDERLANS teaches the operating range of orientation for the fibers are between 0.5° and 22.5° [Col. 6, lines 24-25], which encompasses the claimed range).
Regarding claim 14, VANDERLANS further teaches: wherein the fiber layer is a first fiber layer (VANDERLANS teaches a first ply of elastomeric and a first unidirectional fiber ply is disposed over the first elastomeric ply [Col. 2, lines 2-11; Fig. 2A]), the method further comprising: disposing a second fiber layer on a top surface of the second rubber layer (VANDERLANS teaches a second unidirectional ply (12) is placed on top of the first unidirectional ply (6) [Col. 6, lines 37-38]), the second fiber layer extending in the axial direction from the first end to the second end of the tubular member (VANDERLANS teaches the layers are wrapped on the mandrel [Col. 5, lines 30-32] and the layers extend in an axial direction from a first end to a second end of the tubular mandrel [Figs. 2A, 7A]); and disposing a third rubber layer on a top surface of the second fiber layer (VANDERLANS teaches an elastomeric layer could interposed between plies 6 and 12 [Col. 6, lines 52-53]. VANDERLANS also teaches a last outer layer (50), which is the same material as the elastomeric first ply (2) [Col. 7, lines 52-54]), the third rubber layer extending in the axial direction from the first end to the second end of the tubular member (VANDERLANS teaches the layers are wrapped on the mandrel [Col. 5, lines 30-32] and the layers extend in an axial direction from a first end to a second end of the tubular mandrel [Figs. 2A, 7A]).  
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckey et al. (U.S. PGPUB 2004/0216794), hereinafter BECKEY, Ragner (U.S. 9,239,121), hereinafter RAGNER, and Quigley (U.S. RE 35,081), hereinafter QUIGLEY, as applied to claim 10 above, and further in view of Vos et al. (U.S PGPUB 2010/0021718), hereinafter VOS.
Regarding claims 11 and 12, BECKEY, RAGNER and QUIGLEY teach all of the limitations as stated above, but are silent as to: wherein the angles that the plurality of fibers are offset from the axial direction are between approximately 1 degree and 8 degrees or between approximately 4 degrees and 7 degrees. In the same field of endeavor, fibers, VOS teaches a bi-directional continuous fiber tape [0038]. VOS teaches the fiber tape comprises a plurality of layers of unidirectional fiber tows, with one or more layers having unidirectional fiber tows arranged in a first principal direction and one or more layers having unidirectional fiber tows arranged in a second principal direction [0038]. VOS teaches the orientation of the first principal direction ranges from about 0 to 90 degrees relative to the orientation of the second principal direction [0039]. The angle defined by a longitudinal axis of the plurality of fibers in one first skin and a longitudinal axis of the plurality of fibers in an adjacent first skin may also range between about 0 degrees to about 90 degrees [0039], which encompasses the claimed range. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify BECKEY, RAGNER and QUIGLEY, by having the fibers between 0° and 90°, as suggested by VOS, in order to VANDERLANS, in order to have a composite with improved combination of composite mechanical [0015].
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanderLans (U.S. 5,379,802), hereinafter VANDERLANS, in view of  Quigley (U.S. RE 35,081), hereinafter QUIGLEY, and McKinney (U.S. 4,401,495), hereinafter MCKINNEY.
Regarding claim 17, VANDERLANS teaches: A method for manufacturing a pneumatic plug, the method comprising; disposing a rubber layer about an outer surface of a mandrel, the rubber layer extending in an axial direction from a first end to a second end forming a tubular member, wherein the mandrel has a first mandrel end and a second mandrel end spaced from the first mandrel end along the axial direction (VANDERLANS teaches the mandrel (40) has end walls (46) [Col. 5, lines 32-35; Fig. 2A]), wherein each of the first mandrel end and the second mandrel end define a first curve and a second curve (VANDERLANS teaches the mandrel (40) has end walls (46) that have a first curve and a second curve [Col. 5, lines 32-35; Fig. 2A]), respectively, the first curve and the second curve extending about a first transverse axis and a second transverse axis, respectively, each of the first and second transverse axes extend in a transverse direction, the transverse direction being substantially perpendicular to the axial direction (VANDERLANS teaches the mandrel (40) has end walls (46) and the transition from the end walls (46) and the cylinder (44) of the mandrel (40) are radiused to reduce stress when building the plug by providing a smooth transition having minimal stress points because there are no sharp angels [Col. 5, lines 40-44]. The radiused end walls (46) would inherently extend about a first and second transverse axis the axes being perpendicular to the axial/longitudinal direction of the mandrel (40) [Fig. 2A]); disposing a fiber layer on a top surface of the rubber layer (VANDERLANS teaches an elastomeric (2) layer and a fiber ply (6) is lapped on top of the first ply of elastomeric (2) [Col. 6, lines 10-11]. VANDERLANS teaches the elastomeric (2) can be a rubber [Col. 5, lines 65-67]), the fiber layer including a plurality of fibers extending from the first send to the second end of the tubular member, wherein each of the plurality of fibers is disposed at an angle that is offset from the axial direction; and selecting the angle that each of the plurality of fibers are disposed (VANDERLANS teaches an operating range of orientation of the unidirectional fiber [Col. 6, lines 21-25]), wherein selecting the angle is dependent upon geometries of the first curve and the second curve such that a ratio between the angle of each of the plurality of fibers and the first and second curves is an inverse ratio (VANDERLANS teaches selecting an angle and a preferred operating range of orientation for the unidirectional fiber is between 0.5° and 22.5° [Col. 6, lines 20-25]. The angle of each of the fibers and the radiused end walls of the mandrel would inherently have an inverse ratio.).
VANDERLANS is silent as to: the fiber layer including a plurality of fibers extending from the first send to the second end of the tubular member, wherein each of the plurality of fibers is disposed at an angle that is offset from the axial direction. In the same field of endeavor, fiber plies, QUIGLEY teaches a helically-oriented intermediate ply (92) where the fibers are disposed at an angle offset from the axial direction [Fig. 11; Col. 17, lines 39-41]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to substitute the fiber ply in VANDERLANS for the fiber ply in QUIGLEY, in order to have improved bending strength [Abstract]. 
VANDERLANS does not explicitly teach selecting the angle of the plurality of fibers is dependent upon geometries of the curves of the mandrel. In the same field of endeavor, fibers, MCKINNEY teaches a varied thickness laminate or panel is fabricated by polar winding incomplete lamina or plies on the mandrel at selected polar winding angles, determined by the geometry of the panel. That is, polar windings are wound around the ends of the rotatable mandrel and are started at one end of a mandrel side at selected angles with respect to the axis of the mandrels [Col. 2, lines 10-17]. MCKINNEY shows the fibers have an inverse ratio [Fig. 11], which is similar to the Applicant’s inverse ratio of the fibers (shown in Figure. 4B of application and [0045] of the Applicant’s specification). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify VANDERLANS and QUIGLEY, by laying the threads at any angle dependent on the end of the mandrel, as suggested by MCKINNEY, in order for low cost production [Col. 2, lines 5-7].
Regarding claim 18, VANDERLANS further teaches: wherein the first curve is substantially symmetric to the second curve such that the first curve is an approximate mirror image of the second curve (VANDERLANS teaches the mandrel (40) has end walls (46) and the transition from the end walls (46) and the cylinder (44) of the mandrel (40) are radiused to reduce stress when building the plug by providing a smooth transition having minimal stress points because there are no sharp angels [Col. 5, lines 40-44; Fig. 2A]. The end walls would inherently be mirror images of each other as shown in Figure 2A.).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckey et al. (U.S. PGPUB 2004/0216794), hereinafter BECKEY, Ragner (U.S. 9,239,121), hereinafter RAGNER, and Quigley (U.S. RE 35,081), hereinafter QUIGLEY, in view of VanderLans (U.S. 5,379,802), hereinafter VANDERLANS, as applied to claim 10 above, and further in view of KELLEY (U.S. 3,552,665).
Regarding claim 19, BECKEY, RAGNER and QUIGLEY teach all of the limitations as stated above, but are silent as to a desired friction between the fibers and rubber layer based upon the angle that the fibers are to be disposed or the desired tension on the fibers. In the same field of endeavor, fibers, KELLEY teaches synchronized rotation and oscillation of a mandrel for the winding machine so that each strand or filament is wound in a predetermined relation to the next successive strands or filaments that are wound onto the mandrel so that all strands or filaments are wound onto the mandrel at a desired predetermined angle and having the same tension applied thereto [Col. 2, lines 15-22]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify BECKEY, RAGNER and QUIGLEY, by having a desired tension and angle, as suggested by KELLEY, in order to for the filaments to be wound in longitudinal contractual relation to each other [Col. 1, lines 35-38].
Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanderLans (U.S. 5,379,802), hereinafter VANDERLANS, in view of Ogg et al. (U.S. PGPUB 2005/0227788), hereinafter OGG.
Regarding claim 20, VANDERLANS teaches: A system for manufacturing a pneumatic plug (VANDERLANS teaches a system for manufacturing a plug [Figs. 2A, 7A; Col. 11, lines12-20]), the system comprising: a mandrel having an outer surface that extends from a first end to a second end spaced from the first end along a central axis (VANDERLANS teaches a mandrel (40) that is configured as an elongate mass having a middle section formed as a cylinder (44) that is provided with end walls (46) at distal extremities of the cylinder (44) [Col. 5, lines 32-35; Fig. 2A]), wherein each of the first end and the second end define a first curve and a second curve (VANDERLANS teaches the transition between both the end walls (46) and the cylinder (44)  of the mandrel (40) are radiused [Fig. 2A].), respectively, wherein in cross section of the mandrel through the central axis the first curve and the second curve each define a Bezier curve about a first transverse axis and a second transverse axis, respectively, each of the first and second transverse axes being substantially perpendicular to the central axis (VANDERLANS teaches the mandrel (40) has end walls (46) and the transition from the end walls (46) and the cylinder (44) of the mandrel (40) are radiused to reduce stress when building the plug by providing a smooth transition having minimal stress points because there are no sharp angels [Col. 5, lines 40-44]. The radiused end walls (46) would inherently extend about a first and second transverse axis the axes being perpendicular to the axial/longitudinal direction of the mandrel (40) [Fig. 2A]).
VANDERLANS is teaches a parametric curve, but is silent as to a Bezier curve. In the same field of endeavor, fibers, OGG teaches lattice members (40) are constructed from quantic Bezier curves [0045]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify VANDERLANS, by having lattice/fibers in Bezier curves, as suggested by OGG, in order to form a connected lattice structure [0045] and have a continuous surface contour [0028]. Furthermore, Bezier curves is known in the art. See KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007) ("A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.").
Regarding claim 21, VANDERLANS teaches: wherein the first curve is substantially symmetric to the second curve such that the first curve is an approximate mirror image of the second curve (VANDERLANS teaches the mandrel (40) has end walls (46) and the transition from the end walls (46) and the cylinder (44) of the mandrel (40) are radiused to reduce stress when building the plug by providing a smooth transition having minimal stress points because there are no sharp angels [Col. 5, lines 40-44; Fig. 2A]. The end walls would inherently be mirror images of each other as shown in Figure 2A.).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanderLans (U.S. 5,379,802), hereinafter VANDERLANS, in view of Ogg et al. (U.S. PGPUB 2005/0227788), hereinafter OGG, as applied to claim 20 above, and further in view of OBESHAW (U.S. PGPUB 2002/0011047).
Regarding claim 22, VANDERLANS teaches all of the layers, such as the elastomeric ply (2) and the unidirectional plies are wrapped around the mandrel (40) [Col. 5, lines 64-65; Fig. 2A], but is silent as to a device for wrapping the layers around the mandrel. In the same field of endeavor, winding, OBESHAW teaches the filaments are wound over the mandrel and are displaced relative to the mandrel along the longitudinal or winding axis of the mandrel and additional portions, structures or layers can be added as described above or as known in the art [0051]. OBESHAW teaches the layers are done by tube roller (also known as roll wrapping) [0052]. OBESHAW teaches the sheets are interleaved, wrapped, or roller over a mandrel assembly and wrapping the layers can be done by hand or by any suitable mechanical apparatus [0052]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify VANDERLANS and OGG, by having the layers be wrapped by a mechanical apparatus, as suggested by OBESHAW, in order to put the layers on any suitable substrate, such as a mandrel assembly [0050]. Furthermore, it would have been obvious to one of ordinary skill in the art to use roll wrapping or fiber winding, as both methods are known in the art. "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." See KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007). 
Claim 24 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckey et al. (U.S. PGPUB 2004/0216794), hereinafter BECKEY, in view of Ragner (U.S. 9,239,121), hereinafter RAGNER, or in the alternative, in view of Quigley (U.S. RE 35,081), hereinafter QUIGLEY.
Regarding claim 24, BECKEY teaches: A method for manufacturing a pneumatic plug (BECKEY teaches a method for a pneumatic plug [0003]), the method comprising: disposing a rubber layer about an outer surface of a mandrel (BECKEY teaches a mandrel assembly (70) and layers (72) of elastomeric composition, such as rubber, are layered onto the mandrel assembly [0032]), the rubber layer extending in an axial direction from a first end to a second end forming a tubular member (BECKEY teaches a rubber layer (20) is placed over the core (19) or inner mold [0040]. BECKEY also shows the layers (72) are extending in an axial direction from one circular end member (26) to the other circular end member (34) [Figs. 11-12; 0032]); and disposing a fiber layer on a top surface of the rubber layer (BECKEY teaches a corded or weaved layer (21) comprising nylon, Kevlar or like reinforcing fibers may be positioned on top of the first layer (20) [0040]), the fiber layer including a plurality of fibers extending between the first end and the second end of the tubular member in a first fiber direction and a second fiber direction (BECKEY teaches the cording or fiber weave extends along the length over the entire body along the length over the entire body of the plug and terminating generally at the centers of the opposing end plates (26, 34) [0040]), wherein each of the first fiber direction is angularly offset from the second fiber direction (BECKEY teaches a layer (29) of biaxial nylon and the nylon fibers are perpendicularly disposed to each other [0027]).
BECKEY does not explicitly teach that the fiber layer includes a plurality of fibers that extend multi-directionally between the first end and the second end and are disposed at an angle that is offset from the axial direction. In the same field of endeavor, fibers, RAGNER teaches a bidirectional reinforcement strip (140k) where the fibers are disposed at an angle offset from the axial direction [Figs. 5-5A; Col. 27, lines 43-45; Col. 28, lines 33-36]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify BECKEY, by having the fibers disposed at an angle that is offset from the axial direction, as suggested by RAGNER, in order to form a strong and stable bidirectional reinforcement [Col. 28, lines 54-56]. 
BECKEY does not explicitly teach that the fiber layer includes a plurality of fibers that extend multi-directionally between the first end and the second end and are disposed at an angle that is offset from the axial direction. In the same field of endeavor, fibers, QUIGLEY teaches a helically-oriented intermediate ply (92) where the fibers are disposed at an angle offset from the axial direction [Fig. 11; Col. 17, lines 39-41]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to substitute the fiber ply in BECKEY for the fiber ply in QUIGLEY, in order to have improved bending strength [Abstract]. 
Regarding claim 27, RAGNER further teaches: wherein the first fiber direction is not perpendicular to the second fiber direction (RAGNER further shows the first fiber direction is not perpendicular to the second fiber direction [Figs. 4-5 and 7]).
Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckey et al. (U.S. PGPUB 2004/0216794), hereinafter BECKEY, Ragner (U.S. 9,239,121), hereinafter RAGNER, and Quigley (U.S. RE 35,081), hereinafter QUIGLEY, as applied to claim 24 above, and further in view of Vos et al. (U.S PGPUB 2010/0021718), hereinafter VOS.
Regarding claims 25 and 26, BECKEY, RAGNER and QUIGLEY teach all of the limitations as stated above, but are silent as to: wherein the angles that the plurality of fibers are offset from the axial direction are between approximately 1 degree and 8 degrees or between approximately 4 degrees and 7 degrees. In the same field of endeavor, fibers, VOS teaches a bi-directional continuous fiber tape [0038]. VOS teaches the fiber tape comprises a plurality of layers of unidirectional fiber tows, with one or more layers having unidirectional fiber tows arranged in a first principal direction and one or more layers having unidirectional fiber tows arranged in a second principal direction [0038]. VOS teaches the orientation of the first principal direction ranges from about 0 to 90 degrees relative to the orientation of the second principal direction [0039]. The angle defined by a longitudinal axis of the plurality of fibers in one first skin and a longitudinal axis of the plurality of fibers in an adjacent first skin may also range between about 0 degrees to about 90 degrees [0039], which encompasses the claimed range. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify BECKEY, RAGNER and QUIGLEY, by having the fibers between 0° and 90°, as suggested by VOS, in order to have a composite with improved combination of composite mechanical [0015].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529.  The examiner can normally be reached on MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.B./Examiner, Art Unit 1748                                                                                                                                                                                            /JACOB T MINSKEY/Primary Examiner, Art Unit 1748